Citation Nr: 9932055	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  98-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a prostate 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  



FINDINGS OF FACT

1.  In May 1949, the RO denied the veteran's original claim 
of service connection for a prostate disorder.  

2.  In August 1996, the RO determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a prostate condition.  

3.  The veteran received notice of the August 1996 decision 
as well as his appellate rights, and did not filed a timely 
appeal.  

4.  In February 1998, the RO again determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a prostate disorder.  

5.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the August 
1996 RO decision.  

6.  The veteran's claim of service connection for a prostate 
disorder is plausible.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for a prostate disorder.  38 U.S.C.A. §§ 5107, 
5108, 7104, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a prostate disorder.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  New and material evidence

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") summarized the analysis 
in determining whether evidence is new and material in Evans 
v. Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  However, there is no longer a 
requirement that, in order to reopen a claim, the new 
evidence, when viewed in the context of all the evidence, 
both new and old, must create a reasonable possibility that 
the outcome of the case on the merits would be changed.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly 
rejecting the standard for determining whether new and 
material evidence had been submitting sufficient to reopen a 
claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In August 1996, the RO denied the veteran's claim of new and 
material evidence to reopen his claim of service connection 
for prostatitis.  The veteran received an August 1996 notice 
of the decision as well as his appellate rights.  He did not 
file a Notice of Disagreement (NOD).  As the veteran did not 
file a NOD within one year of the August 1996 notice of the 
August 1996 rating decision, the decision became final.  

At the time of the August 1996 rating decision, the evidence 
consisted of the veteran's service medical records, lay 
statements, VA medical reports and private medical reports.  
The service medical records contained no reference to a 
prostate condition.  An April 1949 private medical report 
stated that the veteran was treated in February 1947 and 
diagnosed as having chronic prostatitis.  An additional April 
1949 private medical report noted that the veteran was 
treated from June through October 1946 and diagnosed as 
having acute prostatitis and urethritis.  The record also 
included two April 1949 lay statements noting that the 
veteran had first seen doctors for treatment related to a 
prostate condition in January 1946.  Furthermore, a June 1956 
VA medical report noted that the veteran stated he had 
prostate trouble since he was in service and reported a 
diagnosis of chronic prostatitis.  

The evidence submitted subsequent to the August 1996 rating 
decision includes private and VA medical evidence.  

The Board finds particularly significant a January 1999 
private physician questionnaire in which the doctor answered 
that he was aware that the veteran currently had a chronic 
prostate disorder.  The questionnaire also indicated that the 
doctor believed that the veteran had had chronic prostate 
disorder since at least 1946 and that it was at least as 
likely as not that the symptoms initially appeared in 1945.  
Finally, the questionnaire indicated that it was the doctor's 
opinion that the veteran's chronic prostate disorder began 
sometime between the time when the veteran entered service in 
early 1943 and when he was discharged in 1945 and that he 
currently suffered from the same condition.  

Furthermore, a January 1999 VA report of genitourinary 
examination stated that, given the symptoms of prostatitis, 
the veteran's prostate condition could have developed a few 
months prior to his early 1946 treatment.  However, the 
report also stated that the veteran's "symptoms are more in 
correlation with benign prostatic hyperplasia versus the 
chronic prostatitis...."  

In an April 1999 Supplemental Statement of the Case, the RO 
informed the veteran of its determination that "[n]ew and 
material evidence to establish service connection for a 
prostate condition ha[d] not been received."  

The Board finds that the veteran's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new, as it was not of record at the time of the August 1996 
rating decision.  Furthermore, it is material as it is 
probative of the issue of service connection.  See 38 C.F.R. 
§ 3.303(d).  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a prostate disorder.  


II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In light of the medical evidence stating that the veteran has 
current disability due to service, the Board finds the claim 
of service connection for a prostate disorder to be well 
grounded.  See Savage v. Gober, 10 Vet. App. 488 (1997); 38 
C.F.R. § 3.303(b).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a prostate disability and the 
claim is well grounded, the appeal is allowed to this extent, 
subject to further action as discussed hereinbelow.  



REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection by the RO is required.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  All indicated development should be 
undertaken in this regard, including examinations to 
determine the etiology of his current disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
in order to contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for a 
prostate disorder, particularly any who 
attributed the disorder to his period of 
service.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed prostate disorder.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Based on the review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current prostate disability 
due to disease or injury in service.    
Furthermore, the examiner should be asked 
to reconcile the private and VA medical 
evidence and to provide a diagnosis of 
the veteran's condition.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

3.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals






